Citation Nr: 0307786	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-11 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a higher rating for a laparotomy scar, 
initially assigned a zero percent evaluation, effective from 
January 1997.


REPRESENTATION

Appellant represented by:	William J. Gallitto, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from January and July 1998 RO rating decisions that denied 
benefits under 38 U.S.C.A. § 1151 (West 2002) for a pancreas 
disorder, scars of the midline and side, a blood pressure 
condition, and a psychiatric disorder, and granted service 
connection for a laparotomy scar and assigned a zero percent 
evaluation, effective from January 1997.  In a February 2000 
decision, the Board denied the claims for benefits under 
38 U.S.C.A. § 1151 for a pancreas disorder, scars of the 
midline and side, a blood pressure condition, and a 
psychiatric disability.  At that time, the Board remanded the 
issue of entitlement to a higher rating for the laparotomy 
scar to the RO for issuance of a statement of the case.  In 
September 2001, the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The laparotomy scar is manifested primarily by minimal 
pulling sensation on bending to the right and coughing, and 
is otherwise asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for the 
laparotomy scar at any time from January 1997 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Codes 7803, 7804, 7805, effective prior to August 30, 
2002, Codes 7801, 7802, 7803, 7804, 7805, effective as of 
August 30, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for a higher rating for the laparotomy scar, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examinations to 
determine the severity of the laparotomy scar.  He and his 
attorney have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
attorney given the opportunity to submit written argument.  
In a December 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In January 2003 the RO 
issued a supplemental statement of the case setting forth and 
applying the new criteria for rating scars

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
his attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from November 1963 to November 
1967.

VA reports of the veteran's hospitalization from January to 
March 1987 show that he underwent a left chest tube placement 
in February 1987 that ended up in the abdominal cavity.  He 
underwent immediate exploratory laparotomy.

The veteran underwent a VA examination in April 1987.  
Examination of the skin showed a 12-inch abdominal scar.

In January 1997, the veteran submitted a claim for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 based on 
treatment during his VA hospitalization in early 1987.  A 
July 1998 RO rating decision granted benefits under 
38 U.S.C.A. § 1151 for a laparotomy scar and assigned a 
zero percent rating, effective from January 1997.

The veteran testified before the undersigned sitting at the 
RO in May 1999.  His testimony was to the effect that he had 
some discomfort associated with his laparotomy scar and that 
a higher rating should be assigned for this condition.

The veteran underwent a VA examination in June 2002 pursuant 
to the September 2001 Board remand in order to determine the 
severity of the laparotomy scar.  The laparotomy scar was 
horizontal and crossed the midline.  It was 33 centimeters by 
one centimeter at its widest portion.  It was well healed.  
There was no tenderness.  There was slight adherence in the 
lateral left scar, and when bending to the right there was 
pulling.  The texture of the scar was normal.  There was no 
ulceration or breakdown of the scar.  There was no elevation 
or depression of the scar.  The diagnosis was 33-centimeter 
laparotomy scar of the upper horizontal abdomen with minimal 
pulling sensation on bending to the right and coughing.  The 
veteran stated that he was aware of the pulling when he 
coughed or bended, but otherwise there was no discomfort from 
the scar.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part, which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.

While the veteran's testimony indicates that he has 
discomfort associated with his laparotomy scar, the evidence 
as a whole indicates that the scar is only minimally 
symptomatic.  The evidence reveals that the veteran has a 33 
centimeter by one centimeter laparotomy scar whose only 
symptom is a minimal pulling sensation when the veteran bends 
to the right or coughs.  In the absence of evidence of a 
poorly nourished scar with repeated ulceration, tenderness or 
pain, or limitation of function of a body part at any time 
from January 1997, a 10 percent rating for the scar is not 
warranted for this scar at any time from January 1997 under 
either diagnostic code 7803, 7804 or 7805, effective prior to 
August 30, 2002.

The veteran's laparotomy scar is superficial because the 
evidence does not show that it is associated with any 
underlying soft tissue damage.  The report of the veteran's 
VA examination reveals that the laparotomy scar is less than 
39 square centimeters, it is superficial with an area of less 
than 929 square centimeters, it does not involve frequent 
loss of covering of the skin, it is not painful on 
examination, and it does not effect the function of a body 
part.  The evidence indicates that the scar has essentially 
been asymptomatic since January 1997 except for a minimal 
pulling sensation the veteran feels when bending to the right 
or coughing.  Hence, the criteria for a 10 percent rating for 
the scar at any time from January 1997 is not met under 
either diagnostic code 7801, 7802, 7803, 7804 or 7805, 
effective as of August 30, 2002.  The veteran's testimony as 
to this symptom is credible.  But the symptom is not 
compensable under the rating schedule.

The preponderance of the evidence is against the claim for a 
higher rating for the laparotomy scar at any time from 
January 1997 or a "staged rating".  Fenderson, 12 Vet. App. 
119.  Therefore, the claim is denied.





ORDER

A rating in excess of zero percent for the laparotomy scar at 
any time from January 1997 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

